DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 15 June 2021.
Claims 1, 5, 11, 14, and 20 have been amended.
Claims 1-20 are currently pending and hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are hereby allowed because the prior art of record does not teach a non-obvious combination of the claimed invention.
The prior art most closely resembling the claimed invention includes Greystroke (US 2015/0199754), Hertel (US 2009/0288012), Astrada (US 2019/0213660) and Breed (US 2019/0347569).
Greystroke describes an intelligent property rental system that utilizes artificial intelligence to identifying information corresponding to renters and properties to assess and value the information based on the context information and to determine recommendations for potential renters or rental property owners as well as the ability to negotiate on their behalf.  Greystroke teaches receiving prior transaction data and using that information to train a predictive engine to 
Hertel teaches an electronic transaction system where three parties can interact and where prior transaction data is utilized to evaluate a successful transaction between the 3 parties but does not teach that the thirds party is a lender or that there are rules to define success that can be redefined and used to retrain the machine learning engine.
 Astrada teaches providing user specific results based on test driving a product or service.  Astrada describes using lender data and business rules as part of machine learning techniques to predict the success of interactions as well as the ability to define success but does not set forth any description relating to redefining success and combining that information to retrain a machine learning engine.
Breed describes a negotiation system that uses degrees of satisfaction to evaluate deal structures.  Deal likelihood is evaluating by looking at zones and thresholds.  Breed does not set forth rules specific to financing rates, payment amounts, payback periods, trade in values or minimum payments which are evaluated nor does it describe any ability to redefine prior successful transactions and unsuccessful transactions to train a machine learning engine and determine a likelihood of success, receiving real time data, combining it with prior 
Thus none of the prior art of record teaches a non-obvious combination that illustrates the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ho Geun Lee, "Electronic market intermediary: transforming technical feasibility into institutional reality," Proceedings of the Thirtieth Hawaii International Conference on System Sciences, 1997, pp. 3-12 vol.4, doi: 10.1109/HICSS.1997.663357.
J. Yen, J. Hu and T. X. Bui, "Intelligent clearinghouse: electronic marketplace with computer-mediated negotiation supports," Proceedings of the 33rd Annual Hawaii International Conference on System Sciences, 2000, pp. 10 pp. vol.2, 10.1109/HICSS.2000.926633.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623